ACKNOWLEDGMENT OF ISSUES RAISED BY THE APPLICANT

Response to Amendment
With respect to applicant argument directed to restriction requirement, Examiner respectfully disagrees.

Response to Arguments
With respect to applicant argument directed to restriction requirement, Examiner respectfully disagrees. Examiner notes applicant argument stating a suitable basis for burden as not been met (page 8 of Remarks), as the combinations/subcombination are not divergent (pages 8-9), and that the inventions would not require different search queries (pages 8-9). 

With respect to applicant argument stating the combinations/sub combinations are not divergent, Examiner respectfully disagrees. Examiner conversely contends the enumerated differences provided in previous action are the diverging subject matter, of which requires 

calculation of a first parameter between volatility quoted options and premium quoted options at a plurality of expiration dates, 

and the combination would require different search strings pertaining to: 

an architecture including first and second order book databases that have additional utility by their selves.

Similarly, the sub-combination (group II) with combination (I, III) would require additional search queries directed to 

calculating a second minimum increment as a function of a first minimum increment, wherein one minimum incremental value difference in values of a first tradeable instrument is preserved in the market for a second tradeable instrument, 

and the combination would require different search queries pertaining to 
generating implied orders.

Lastly, with respect to the apparatus claimed being used in a materially different process (an aspect of restriction not particularly argued by applicant), Examiner notes the claimed process (group III) does not require search of a system comprising first and second order book databases. Examiner notes that the specifics of the structure recited above are not required by group III, and are by group I, and requires different search strings.

 second order books, and order processing modules operative to receive an incoming order from an electronic trading terminal of a market participant from an electronic communications network. 

Accordingly, in view of aforementioned reasoning, Examiner respectfully maintains that sufficient basis for proof of serious burden has been met, and that the restriction is proper.

Requirement for Information under 37 CFR 1.105
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant and the assignee of this application are required under 37 CFR 1.105 to provide the following information that the examiner has determined is reasonably necessary to the examination of this application:

In response to this requirement, please provide answers to each of the following interrogatories eliciting factual information:

Did the disclosed triangulation trading method of Non-Patent Literature of CME, “Watch: Volatility-Quoted Options & Triangulation”1, prior to 6/12/2018, include determination/calculation of dynamic tick sizes for volatility quoted options?

In response to this requirement, please state the specific improvements of the subject matter in claims 1-7 over the disclosed prior art2 and indicate the specific elements in the claimed subject matter that provide those improvements.  For those claims expressed as means or steps plus function, please provide the specific page and line numbers within the disclosure which describe the claimed structure and acts.


In response to this requirement, please provide copies of each publication which any of the applicants authored or co-authored prior to 6/12/2018 and which describe the disclosed subject matter of: 
Tick size calculations with respect to volatility quotes options.

In responding to those requirements that require copies of documents, where the document is a bound text or a single article over 50 pages, the requirement may be met by providing copies of those pages that provide the particular subject matter indicated in the requirement, or where such subject matter is not indicated, the subject matter found in applicant’s disclosure.

The fee and certification requirements of 37 CFR 1.97 are waived for those documents submitted in reply to this requirement.  This waiver extends only to those documents within the scope of this requirement under 37 CFR 1.105 that are included in the applicant’s first complete communication responding to this requirement.  Any supplemental replies subsequent to the first communication responding to this requirement and any information disclosures beyond the scope of this requirement under 37 CFR 1.105 are subject to the fee and certification requirements of 37 CFR 1.97.

The applicant is reminded that the reply to this requirement must be made with candor and good faith under 37 CFR 1.56.  Where the applicant does not have or cannot readily obtain an item of required information, a statement that the item is unknown or cannot be readily obtained may be accepted as a complete reply to the requirement for that item.

Conclusion
This requirement is subject to the provisions of 37 CFR 1.134, 1.135 and 1.136 and has a shortened statutory period of 2 months. EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A MALKOWSKI whose telephone number is (313)446-6624.  The examiner can normally be reached on Monday - Thursday 7:30AM-5:00PM, Alternating Fridays.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on (571) 270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/M.A.M./Examiner, Art Unit 3695          

/RYAN D DONLON/Supervisory Patent Examiner, Art Unit 3695
March 8, 2021                                                                                                                


    
        
            
        
            
        
            
        
            
    

    
        1, 2   See PTO-892 reference “U”